Title: Thomas Grant and Joses Hill to the American Commissioners, 3 October 1778: résumé
From: Grant, Thomas,Hill, Joses
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<Bordeaux, October 3, 1778, with two paragraphs in French: We the first and second mates contracted on May 3 for us and eight other sailors of the snow Nancy, Edenton, North Carolina, James Morrisson master, to sail for Spain or France, load the ship and return to the united provinces. We were advanced a month’s wages in dollars and in July, on arrival in Bordeaux, a second month’s wages in French money. Mr. Delap, the owner’s correspondent, sold the vessel contrary to the agreement and ordered us on shore. Capt. Morrisson left us in the lurch. Mr. Delap would pay us only 300 percent damages and put us on other vessels headed to America. That arrangement we refused. We sought help from an interpreter, the Admiralty Attorney, the Attorney General of the royal Admiralty, and Mr. Bondfield, consul for the Congress. The petition prepared by Mr. Bondfield and presented before the Admiralty Judge argued that we be indemnified in the manner customary for sailors dismissed while in a foreign country, as well as given wages previous to our discharge. The case was decided in our favor, with the precise sums to be determined by an expert. We have been unable to secure an expert acceptable to all parties and consequently appeal to your honors.>
